DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 BODELET JOSEPH, a/k/a BO JOSEPH,
                            Appellant,

                                      v.

      THE LEISURE DAYS LLC, a Florida limited liability company,
                           Appellee.

                                No. 4D21-79

                               [May 19, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond Alonzo, Judge; L.T. Case Nos. 562020CC000757
and 562020AP000013XXXXXX.

   Bodelet Joseph, Port St. Lucie, pro se.

   Jonathon Daily of Daily Law, PLLC, Port St. Lucie, for appellee.

PER CURIAM.

    Appellant challenges a judgment of tenant eviction as well as an order
dismissing part of his counterclaim and granting summary judgment as
to the remaining issue. We have jurisdiction regarding the final judgment
of eviction. See Fla. R. App. P. 9.130(a)(3)(C)(ii). However, the issues raised
in appellant’s brief were not preserved below, as appellant failed to raise
the issues in his motion to vacate the judgment. Therefore, we affirm the
judgment.

   As to the order dismissing part of his counterclaim and granting
summary judgment as to part of his counterclaim, we dismiss the appeal,
because the order is not final. See Hernandez v. State Farm Mut. Auto. Ins.
Co., 32 So. 3d 695, 698 (Fla. 4th DCA 2010) (order merely granting a
motion to dismiss is not a final order for appeal); Gen. Textile Co., Inc. v.
Martin County, 542 So. 2d 1072 (Fla. 4th DCA 1989) (order merely granting
summary judgment is not a final, appealable order). We have not issued
an order allowing appellant to obtain a final appealable order, because we
are not convinced that the matter is final in the trial court, as additional
pleadings appear in the record after the order sought to be appealed.
  Affirmed in part; dismissed in part.

WARNER, DAMOORGIAN and FORST, JJ., concur.
                        *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                    2